Case 8:20-cv-00702-JVS-ADS Document 28-13 Filed 07/13/20 Page 1 of 6 Page ID #:606




                        EXHIBIT 12
Case
 Case     Case 4:13-cv-05933-CW
     8:20-cv-00702-JVS-ADS
       2:13-cv-00900-JRG         Document
                           Document
                             Document
                                    52-29  46-10
                                      28-13Filed
                                              Filed Filed
                                                 03/21/14 03/21/14
                                                    07/13/20Page
                                                               Page Page
                                                                  1 of     62 of
                                                                     2 5ofPageID 6 #:ID2111
                                                                              Page      #:607




                                       EXHIBIT 12
                                        Page 82
Case
 Case     Case 4:13-cv-05933-CW
     8:20-cv-00702-JVS-ADS
       2:13-cv-00900-JRG         Document
                           Document
                             Document
                                    52-29  46-10
                                      28-13Filed
                                              Filed Filed
                                                 03/21/14 03/21/14
                                                    07/13/20Page
                                                               Page Page
                                                                  2 of     63 of
                                                                     3 5ofPageID 6 #:ID2112
                                                                              Page      #:608




                                       EXHIBIT 12
                                        Page 83
Case
 Case     Case 4:13-cv-05933-CW
     8:20-cv-00702-JVS-ADS
       2:13-cv-00900-JRG         Document
                           Document
                             Document
                                    52-29  46-10
                                      28-13Filed
                                              Filed Filed
                                                 03/21/14 03/21/14
                                                    07/13/20Page
                                                               Page Page
                                                                  3 of     64 of
                                                                     4 5ofPageID 6 #:ID2113
                                                                              Page      #:609




                                       EXHIBIT 12
                                        Page 84
Case
 Case     Case 4:13-cv-05933-CW
     8:20-cv-00702-JVS-ADS
       2:13-cv-00900-JRG         Document
                           Document
                             Document
                                    52-29  46-10
                                      28-13Filed
                                              Filed Filed
                                                 03/21/14 03/21/14
                                                    07/13/20Page
                                                               Page Page
                                                                  4 of     65 of
                                                                     5 5ofPageID 6 #:ID2114
                                                                              Page      #:610




                                       EXHIBIT 12
                                        Page 85
Case
 Case     Case 4:13-cv-05933-CW
     8:20-cv-00702-JVS-ADS
       2:13-cv-00900-JRG         Document
                           Document
                             Document
                                    52-29  46-10
                                      28-13Filed
                                              Filed Filed
                                                 03/21/14 03/21/14
                                                    07/13/20Page
                                                               Page Page
                                                                  5 of     66 of
                                                                     6 5ofPageID 6 #:ID2115
                                                                              Page      #:611



                                   CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record have consented to electronic service and are

   being served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-

   5(a)(3) on March 21, 2014.

                                                     /s/ J. Mark Mann
                                                     J. Mark Mann




                                            EXHIBIT 12
                                             Page 86
